Citation Nr: 1740854	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  13-32 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service-connection for an acquired psychiatric disorder, to include panic disorder with agoraphobia, posttraumatic stress disorder (PTSD), generalized anxiety disorder, and depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel 



INTRODUCTION

The Veteran had active duty service from January 1966 to January 1968, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Reginal Office (RO) in Jackson, Mississippi that denied service connection for panic disorder with agoraphobia, PTSD, generalized anxiety disorder, and depression.

The Veteran's original application included claims for service connection for PTSD, severe depression, anxiety and panic disorder with agoraphobia.  Case law provides that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has broadly characterized the psychiatric claim on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has been diagnosed by the VA with major depression, generalized anxiety disorder, and panic disorder without agoraphobia.  In a June 2011 VA examination report, the examiner noted that the Veteran reported that he has always experienced anxiety, but it was not until 10 years ago that he initiated treatment.  The Veteran quit his job due to "his bad nerves."  He applied for Social Security disability and was awarded benefits.  The VA examiner opined concluded that there was no evidence per military records, VA records or even the Veteran's report that his diagnosed anxiety disorders were service related.  In December 2011 statements, the Veteran provided that after he came home from Vietnam he had anxiety problem which he tried to handle by drinking alcohol.  He furthered that he never drank such that he adversely affected his family life or his job, just to handle his inability to sleep and his constant feelings of fear and anxiety caused by his dreams and nightmares of Vietnam.  The Veteran stated that while stationed at Phu Loi Helicopter Base he served as a helicopter mechanic with the 128th Helicopter Assault Group.  While at Phu Loi the Veteran was also tasked with occasional nighttime perimeter guard duty during which he was subject to sniper, mortar, and rocket fire.  The Veteran also provided that he was required to pull "shotgun" duty on deliveries to the disposal areas outside of Phu Loi and take repair test flights with pilots both of which subjected him to further enemy fire.  Finally the Veteran stated that he was routinely tasked with cleaning blood and other casualty byproducts out of medivac helicopters.

The Veteran's DD214 reflects that his military occupational specialty was that of a "S/R Turb Obs" Utility Helicopter Mechanic.  He has verified service in the Republic of Vietnam.   

In light of the foregoing, the Board finds that the June 2011 VA opinion was inadequate for a service connection determination for an acquired psychiatric disorder.  As such, a remand is required in order to afford the Veteran another medical examination that addresses the nature and etiology of any currently diagnosed acquired psychiatric disorder, to include whether he currently has PTSD under the current diagnostic criteria of DSM-5. 38 C.F.R. § 4.125 (a).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all outstanding VA treatment records.

2.  After requesting the Veteran to provide information necessary to verify the claimed in-service stressors, to include his December 2011 statements, to the Joint Services Records Research Center and any other appropriate entity and request that attempts be made to corroborate the stressor. 

3.  After the above development is completed (to the extent possible), schedule the Veteran for an examination to determine the nature, extent, and etiology of all diagnosed psychiatric disorder(s).  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms. The claims file must be made available to the examiner for review, and the examination report should include a discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies are to be performed, and the examiner should review the results of any testing prior to completing the report. 

After examining the Veteran and reviewing the relevant evidence of record, the examiner should clearly identify all psychiatric disorders, to include major depression, generalized anxiety disorder, and panic disorder without agoraphobia.  

a) The examiner is requested to specifically state whether or not each criterion for a diagnosis of PTSD is met pursuant to DSM-V. If a diagnosis of PTSD is warranted, the examiner should state whether that diagnosis is related to service or any stressor during service, or to the fear of hostile military or terrorist activity.  

b) If the Veteran does not meet the criteria for a diagnosis of PTSD, the examiner should explain why. The examiner should, to the extent possible, reconcile this finding with previous medical evidence showing diagnoses of PTSD or symptoms consistent with PTSD. The examiner should also acknowledge and discuss any of the Veteran's statements asserting continuity of psychiatric problems since service.

c) For diagnoses other than PTSD, to include major depression, generalized anxiety disorder, and panic disorder without agoraphobia, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the psychiatric disability was incurred in or is otherwise related to service.  The examiner must consider the Veteran's statements regarding onset and  continuity of symptomatology. Dalton v. Nicholson, 21 Vet. App. 23 (2007).

A complete rationale for all opinions expressed should be clearly provided.

4.  After ensuring compliance with the development requested above, readjudicate the claims.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



